      Case 4:19-cv-04477 Document 21 Filed on 09/02/20 in TXSD Page 1 of 8
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               September 02, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ERVIN CABLE CONSTRUCTION, LLC, §
                               §
      Plaintiff,               §
VS.                            § CIVIL ACTION NO. 4:19-CV-4477
                               §
LIBERTY MUTUAL INSURANCE       §
COMPANY,                       §
                               §
      Defendant.               §

                     MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff’s Motion to Remand. (Dkt. 9) After careful

consideration of the pleadings, the motion and response, the entire record, the parties’

submissions, and the applicable law, the Court DENIES the motion.

                 FACTUAL AND PROCEDURAL BACKGROUND

       This is an insurance coverage dispute. The underlying case from which the

coverage lawsuit arose is a personal injury lawsuit filed by Martin Villareal (“Villareal”)

against Plaintiff Ervin Cable Construction, LLC (“Ervin Cable”) and other parties in

Texas state court. See Cause Number 2019-48050 in the 151st Judicial District of Harris

County, Texas. Villareal, an employee of CenterPoint Energy Resources Corp., alleges in

his state-court lawsuit that he was “seriously and permanently injured” in an explosion

that occurred while he was trying to repair a gas line that Ervin Cable and three other

companies had damaged while installing underground fiberoptic cable. See Cause

Number 2019-48050 in the 151st Judicial District of Harris County, Texas at first

amended petition, page 4. In his state-court lawsuit, Villareal seeks “monetary relief over


1/8
      Case 4:19-cv-04477 Document 21 Filed on 09/02/20 in TXSD Page 2 of 8




$1,000,000.” See Cause Number 2019-48050 in the 151st Judicial District of Harris

County, Texas at first amended petition, page 9.

       Ervin Cable contends that it is an additional insured on the liability insurance

policy of Quality Construction & Production, LLC (“Quality Construction”), one of its

co-defendants in Villareal’s lawsuit. (Dkt. 1-2 at p. 7) Quality Construction’s policy was

issued by the defendant here, Liberty Mutual Insurance Company (“Liberty Mutual”).

(Dkt. 1-2 at p. 7) Ervin Cable tendered two demands to Liberty Mutual for defense and

indemnity against Villareal’s lawsuit (Dkt. 1-2 at pp. 36–38, 75–76), and Ervin Cable

alleges that Liberty Mutual “wrongfully disclaimed and denied its obligation for such

coverage, defense, or indemnification against bodily injury claims asserted by Martin

Villareal.” (Dkt. 1-2 at p. 8) In this lawsuit, Ervin Cable seeks: (1) damages under a

breach-of-contract theory in the amount of incurred attorney’s fees and defense costs; (2)

a judicial declaration that Ervin Cable is an additional insured under Quality

Construction’s liability insurance policy; and (3) a judicial declaration that Liberty

Mutual owes a duty to defend Ervin Cable against Villareal’s lawsuit. (Dkt. 1-2 at pp. 8–

11)

       Ervin Cable originally filed this lawsuit in Texas state court. Liberty Mutual

removed the case to this Court under the diversity jurisdiction statute, 28 U.S.C. § 1332.

(Dkt. 1) Ervin Cable filed this motion to remand. The parties disagree only on the

question of whether the amount-in-controversy requirement is met.




2/8
      Case 4:19-cv-04477 Document 21 Filed on 09/02/20 in TXSD Page 3 of 8




                                    ANALYSIS

                                Diversity Jurisdiction

       Generally, a defendant may remove to federal court any state court civil action

over which the federal court would have “original jurisdiction.” 28 U.S.C. § 1441(a); see

Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281 (5th Cir. 2007). Federal courts

have “original jurisdiction” over civil actions where the parties are diverse and the matter

in controversy exceeds the sum or value of $75,000, exclusive of interests and costs. 28

U.S.C. § 1332(a). “[D]oubts regarding whether removal jurisdiction is proper should be

resolved against federal jurisdiction.” Acuna v. Brown & Root Inc., 200 F.3d 335, 339

(5th Cir. 2000). The removing party therefore bears the burden of establishing by a

preponderance of the evidence that removal is proper. Manguno v. Prudential Prop. &

Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

       A. Amount in Controversy

       A defendant meets its burden of establishing the requisite amount in controversy

for diversity jurisdiction if: “(1) it is apparent from the face of the petition that the claims

exceed $75,000, or, alternatively, (2) the defendant sets forth ‘summary judgment type

evidence’ of facts in controversy that support a finding of the requisite amount.”

Manguno, 276 F.3d at 723. Once a defendant meets its burden, “removal is proper,

provided plaintiff has not shown that it is legally certain that his recovery will not exceed

the amount stated in the state complaint.” De Aguilar v. Boeing Co., 47 F.3d 1404, 1412

(5th Cir. 1995).

       “[I]n declaratory judgment cases that involve the applicability of an insurance


3/8
        Case 4:19-cv-04477 Document 21 Filed on 09/02/20 in TXSD Page 4 of 8




policy to a particular occurrence, the jurisdictional amount in controversy is measured by

the value of the underlying claim[.]” Hartford Insurance Group v. Lou-Con Inc., 293

F.3d 908, 911 (5th Cir. 2002) (quotation marks omitted). On the other hand, if the

declaratory judgment action goes to the validity of the entire contract between the parties,

“the policy limits will establish the amount in controversy.” Id. Here, by either measure,

the amount-in-controversy requirement is met.

          If this case is classified as one involving the applicability of an insurance policy to

a particular occurrence,1 then the value of the underlying claim is the amount that

Villareal seeks to recover in his lawsuit. Id. at 911–12; see also Dewey Bellows

Operating Company, Ltd. v. Admiral Insurance Company, No. 6:14-CV-42, 2014 WL

12599400, at *1 (S.D. Tex. Sept. 3, 2014); Lyndon Southern Insurance Company v.

Reveles, No. 1:18-CV-175, 2019 WL 2601818, at *1–2 (S.D. Tex. Feb. 11, 2019). The

Court can ascertain the value of the underlying claim by looking to Villareal’s state-court

pleading. Dewey Bellows, 2014 WL 12599400, at *1. “The test is whether it is more

likely than not that the amount of the claim will exceed $75,000.00.” Id. (quotation marks

omitted) (citing St. Paul Reinsurance Company v. Greenberg, 134 F.3d 1250, 1254 n.13

(5th Cir. 1998)); see also Hartford, 293 F.3d at 911–12 (“[T]he value of the right to be

protected is the [insurer’s] potential liability under the policy, plus potential attorneys’

fees, penalties, statutory damages and punitive damages.”) (quotation marks omitted).

          In his state-court pleading, Villareal specifically pleads that he seeks “monetary

relief over $1,000,000.” See Cause Number 2019-48050 in the 151st Judicial District of

1
    This is how Liberty Mutual frames the issue. (Dkt. 17 at p. 7)


4/8
      Case 4:19-cv-04477 Document 21 Filed on 09/02/20 in TXSD Page 5 of 8




Harris County, Texas at first amended petition, page 9. Moreover, Villareal claims that he

“suffered severe bodily injuries” in the pipeline explosion and seeks, among other things,

past and future damages for pain and suffering, mental anguish, disfigurement, physical

impairment, lost earning capacity, and medical treatment. See Cause Number 2019-48050

in the 151st Judicial District of Harris County, Texas at first amended petition, page 8.

Villareal pleads that he “has suffered great physical and mental pain, suffering and

anguish” and that “in all reasonable probability he will continue to suffer in this manner

for a long time into the future, if not for the balance of his natural life.” See Cause

Number 2019-48050 in the 151st Judicial District of Harris County, Texas at first

amended petition, page 8. Villareal also seeks to hold Ervin Cable and its co-defendants

jointly and severally liable. See Cause Number 2019-48050 in the 151st Judicial District

of Harris County, Texas at first amended petition, pages 4–8. Under these circumstances,

it is facially apparent from Villareal’s state-court pleading that Liberty Mutual’s potential

liability to Ervin Cable under the relevant insurance policy is greater than $75,000. Cf.

Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000) (concluding that,

even in the absence of a numerical value of claimed damages, it was facially apparent

that the plaintiff’s claimed damages in a slip-and-fall lawsuit exceeded $75,000 when the

plaintiff alleged wrist, knee, and back injuries and sought damages for medical expenses;

pain and suffering; mental anguish; loss of enjoyment of life; loss of wages and earning

capacity; and permanent disability and disfigurement). Accordingly, the amount-in-

controversy requirement is met. Dewey Bellows, 2014 WL 12599400, at *1 (concluding

that the amount-in-controversy requirement in a coverage dispute was met when it was


5/8
      Case 4:19-cv-04477 Document 21 Filed on 09/02/20 in TXSD Page 6 of 8




facially apparent that the amount sought in the state-court lawsuit from which the

coverage dispute arose exceeded $75,000); see also Hartford, 293 F.3d at 911–12.

       This case can also be characterized as one in which the very existence of any

enforceable contractual obligation is at issue. Ervin Cable was not originally a named

insured on the insurance policy issued by Liberty Mutual, and in its state-court answer

Liberty Mutual generally denied all of Ervin Cable’s allegations (necessarily including

Ervin Cable’s allegation that it is an additional insured under the relevant policy) and

asserted as an affirmative defense that “[Ervin Cable’s] claim for coverage as an

additional insured is barred by § 151.104 of the Texas Insurance Code.”2 (Dkt. 1-2 at pp.

98–99) As previously mentioned, when a declaratory judgment action involving

insurance coverage goes to the validity of the entire contract between the parties, “the

policy limits will establish the amount in controversy.” Hartford, 293 F.3d at 911. Here,

Ervin Cable’s own state-court pleading, to which Ervin Cable attached its demand letters

to Liberty Mutual and a certificate of insurance allegedly provided by Quality

Construction, establishes that the policy limits of Quality Construction’s liability policy

were “$1,000,000 each occurrence and $2,000,000 general aggregate.” (Dkt. 1-2 at pp. 7,

38, 97)

       Under either one of the possibly applicable standards for determining the amount


2
  Section 151.104 of the Texas Insurance Code is part of the Texas Anti-Indemnity Statute,
which “makes indemnity agreements and similar liability-shifting agreements void under certain
circumstances.” Maxim Crane Works, L.P. v. Zurich American Insurance Company, 392 F.
Supp. 3d 731, 739 (S.D. Tex. 2019). “The Texas Anti-Indemnity Statute applies to a construction
contract for a construction project in which an indemnitor gives or procures insurance.” Id.
(quotation marks omitted).


6/8
      Case 4:19-cv-04477 Document 21 Filed on 09/02/20 in TXSD Page 7 of 8




in controversy in this case, it is apparent from the face of the relevant pleadings that the

amount-in-controversy requirement is met. Id. at 911–12. Accordingly, this Court has

subject matter jurisdiction over this case under 28 U.S.C. § 1332.

          B. Ervin Cable’s post-removal stipulation

          Ervin Cable attached a stipulation to its motion to remand purporting to establish

that the amount in controversy in this case is below the jurisdictional minimum. (Dkt. 9-

1) In light of the relevant state-court pleadings and their attachments, the Court will not

consider Ervin Cable’s stipulation. “[I]f it is facially apparent from the petition that the

amount in controversy exceeds $75,000 at the time of removal, post-removal affidavits,

stipulations, and amendments reducing the amount do not deprive the district court of

jurisdiction.” Gebbia, 233 F.3d at 883. As a result, “[t]he Court’s discretion in

considering post-removal filings, such as the offered stipulation, is actuated only if the

amount in controversy is shrouded in ambiguity, such that it is not facially apparent from

the petition that the amount in controversy exceeds $75,000 at the time of removal.”

Friedrichs v. Geovera Specialty Insurance Company, No. 7:12-CV-392, 2013 WL

674021, at *3 (S.D. Tex. Feb. 22, 2013) (quotation marks omitted). Here, it is facially

apparent from Ervin Cable’s pleadings and Villareal’s pleadings that the amount in

controversy exceeded $75,000 at the time of removal. Accordingly, the Court finds that

Ervin Cable’s stipulation does not require remand. Id. at *3–4; see also Gebbia, 233 F.3d

at 883.




7/8
      Case 4:19-cv-04477 Document 21 Filed on 09/02/20 in TXSD Page 8 of 8




                                    CONCLUSION

       The Court finds that Liberty Mutual has carried its burden to establish that federal

jurisdiction exists in this case and that removal was proper. The Court has diversity

jurisdiction over this action and the motion to remand (Dkt. 9) is DENIED.

       SIGNED at Houston, Texas, this 2nd day of September, 2020.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




8/8
